         Case 2:18-cv-13611-JTM Document 22 Filed 07/01/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


 BRANDON MOORE                                                             CIVIL ACTION

 VERSUS                                                                       NO. 18-13611

 S.W. “SANDY” McCAIN, WARDEN                                             SECTION: “H”(3)



                                        ORDER

      The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and Petitioner’s objection to the

Magistrate Judge's Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its own opinion.

Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Brandon

Moore is DISMISSED WITH PREJUDICE.

      New Orleans, Louisiana, this 30th day of June, 2020.




                                          __________________________________________
                                          JANE TRICHE MILAZZO
                                          UNITED STATES DISTRICT JUDGE
